Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application, namely claims 37 and 40,  that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Midkiff on 08/13/2021.

The application has been amended as follows: 

21. (Previously presented)	A computerized method for delivering electronic program guide (EPG) data over a content distribution network, the computerized method comprising:
accessing EPG data from a computerized network entity configured to be in data communication with the content distribution network;
accessing data to enable determination of at least one capability of a computerized client device configured to be in data communication with the content delivery network; and
based on the at least one capability of the computerized client device not meeting at least one criterion, generating a first static representation of the EPG data based on at least a first portion of the accessed EPG data, the first static representation configured to reduce an amount of computing resources required to be used by the computerized client device relative to a non-static representation; and
transmitting the generated first static representation to the computerized client device, thereby enabling the computerized client device to cause rendering of the first static representation.
22. (Previously presented)	The computerized method of Claim 21, further comprising: 
receiving a signal from the client device with respect to the first static representation;
responsive to the signal from the client device, generating a second static representation of the EPG data based on at least a second portion of the EPG data; and

23. (Previously presented)	The computerized method of Claim 21, further comprising predicting the first static representation of the EPG data prior to the generating thereof, the predicting being based at least on an action by a user of the client device, the action preceding an input of a command to the client device.
24. (Previously presented)	The computerized method of Claim 23, further comprising predicting the second static representation of the EPG data prior to the generating thereof, the predicting being based at least on the signal from the client device with respect to the first static representation, the signal comprising an action by the user, the action preceding an input of a command to the client device.
25. (Previously presented)	The computerized method of Claim 21, wherein the accessing of the EPG data from the computerized network entity comprises selectively accessing a portion of the EPG data based at least on a geographic area associated with the client device.
26. (Previously presented)	The computerized method of Claim 23, wherein the accessing of the EPG data from the computerized network entity comprises retrieving a complete set of the EPG data, and periodically retrieving additional data representative of an update to the complete set of the EPG data.
27. (Previously presented)	The computerized method of Claim 21, wherein each of the first and second static representations of the EPG data comprises pre-rendered content selected from the group consisting of one or more still images, one or more video segments, or one or more pointers.
28. (Currently amended)	A computerized network apparatus disposed in a content delivery network, the computerized network apparatus comprising:
a processor apparatus configured to be in data communication with at least a server and one or more client devices; and
a non-transitory storage apparatus in data communication with the processor apparatus and comprising a storage medium, the storage medium being configured to store a computer program thereon, the computer program comprising a plurality of instructions configured to, when executed by the processor apparatus, cause the computerized network apparatus to:
retrieve guide data from the server;
 access data to enable determination of at least one capability of a computerized client device; and
based at least on the at least one capability of the computerized client device not meeting at least one criterion, generate a first static representation of the guide data, and enable rendering of the first static representation at the computerized client device, the rendering of the first static representation being associated with reduced usage of computing resources by the computerized client device relative to a non-static representation.
29. (Currently amended)	The computerized network apparatus of Claim 28, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized network apparatus to:
select the first static representation over at least a second static representation; and
deliver the first static representation to the computerized client device.
30. (Currently amended)	The computerized network apparatus of Claim 28, wherein the computerized client device comprises a mobile device, the mobile device comprising:
a network interface;
a processor apparatus configured to be in data communication with the network interface; and
a non-transitory computer-readable apparatus comprising a storage medium, the storage medium being configured to store a computer program having a plurality of instructions, the plurality of instructions being configured to, when executed by the processor apparatus, cause the computerized client device to:
receive the first static representation via the network interface; and
cause display of the first static representation.
31. (Currently amended)	The computerized network apparatus of Claim 28, wherein the first static representation of the guide data comprises at least one of a still image, a video clip, or a web page, each comprising content generated by the computerized network apparatus based at least on a first portion of the retrieved guide data so as to enable rendering via the computerized client device.

identify one or more updated static representations based on an action of a user of the computerized client device, the action of the user being associated with a likelihood of an occurrence of a command of the user;
generate the one or more updated static representations; and
based at least on receipt of the command of the user, deliver at least one of the one or more updated static representations to the computerized client device.
33. (Previously presented)	The computerized network apparatus of Claim 32, wherein the generation of the one or more updatedstatic representations comprises prioritization of some of the identified one or more updated static representations to be generated.
34. (Currently amended)	The computerized network apparatus of Claim 28, wherein the  resources is associated with the computerized client device and comprise computerized client device.
35. (Previously presented)	The computerized network apparatus of Claim 28, wherein:
the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized network apparatus to determine a level of an available computing resource associated with the computerized network apparatus; and
the generation of the first static representation of the guide data is further based on the level of the available computing resource associated with the computerized network apparatus.
36. (Previously presented)	The computerized network apparatus of Claim 28, wherein:
the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized network apparatus to receive, from a user of the computerized network apparatus, a selection of a type of the first static representation of the guide data; and
the generation of the first static representation of the guide data comprises generation of pre-rendered content corresponding to the selected type.
37. (Currently amended)	A networked apparatus comprising:
means for accessing guide data from a server device;
means for determining at least one capability of a client device;

means for delivering the generated first static representation to the client device, the first static representation being displayable via the client device, the generation of the first static representation by the networked apparatus enabling a reduction of an amount of computing resources used by the client device relative to a non-static representation.
38. (Previously presented)	The networked apparatus of Claim 37, wherein the first static representation of the guide data comprises one or more of a still image, a video segment, or a pointer page.
39. (Currently amended)	The networked apparatus of Claim 37, wherein the at least one capability of [[a]] the client device comprises at least one of processing power, memory, or bandwidth associated with the 
40. (Previously presented)	The networked apparatus of Claim 37, further comprising:
means for predicting at least one second static representation of the guide data based on one or more signals received from the client device, the one or more signals being indicative of actions taken by a user of the client device; 
means for generating the predicted at least one second static representation; and
means for delivering the generated at least one second static representation based at least on one or more additional signals received from the client device, the one or more additional signals being indicative of a command by the user of the client device.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A computerized method for delivering electronic program guide (EPG) data over a content distribution network, the computerized method comprising accessing EPG data from a computerized network entity configured to be in data communication with the content distribution network, accessing data to enable determination of at least one capability of a computerized client device configured to be in data communication with the content delivery network, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al US 20120017245 for disclosing the conversion of an EPG from a first to a second, e.g., a simpler, format based on the identified capabilities of the client device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
08/13/2021